Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In response to the arguments filed 9/19/2022:
Referring to the response to the 35 U.S.C. 112(b) rejections:  The 35 U.S.C. 112(b) rejections have been dropped in view of amendments.  Refer to the updated 35 U.S.C. 112(b) rejections below.
Referring to the response to the 35 U.S.C. 103 rejections: The 35 U.S.C. 103 rejections have been dropped in view of amendments.  Refer to the updated 35 U.S.C. 103 rejections below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a)  Claim 1 line 25: “the reference transmit power” should be changed to --the reference transmission power--.
b)  Claim 5 lines 3-4: “the required power” should be changed to --the required powers--.
c)  Claim 17 line 29: “the reference transmit power” should be changed to --the reference transmission power--.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2020/0314803 to Zhang et al in view of U.S. Publication No. 20190208476 to Wu et al in view of U.S. Publication No. 20190296877 to Zhang et al (Zhang ‘877) in view of U.S. Publication No. 20210289507 to Wang et al in view of U.S. Publication No. 20150382204 to Bassiri et al in view of U.S. Publication No. 20110223870 to Tujkovic et al, and in further view of U.S. Publication No. 20190274150 to Huang et al.
Referring to claim 1, Zhang et al disclose in Figures 1-18 a method of controlling … a sidelink signal by a UE (UE) in a wireless communication system supporting sidelink, the method comprising:
Receiving configuration information for a resource pool for the sidelink signal.  BS sends to UE configuration information of a resource pool for PSCCH and PSSCH on which sidelink signals are transmitted (Sections 0004-0005).
Selecting a first transmission resource for a PSCCH in the resource pool.  According to the configuration of the resource pool from BS, UE selects the transmission resources of PSCCH and PSSCH from the resources meeting the specific available resource condition within a resource selection window (Sections 0004-0005, 0164, 0195, and 0210).
Selecting a second transmission resource for a PSSCH in the resource pool.  According to the configuration of the resource pool from BS, UE selects the transmission resources of PSCCH and PSSCH from the resources meeting the specific available resource condition within a resource selection window (Sections 0004-0005, 0164, 0195, and 0210).
…
Transmitting the PSCCH … in the first transmission resource.  BS sends to UE the PSCCH in the selected transmission resources for PSCCH (Sections 0004-0005, 0164, 0195, and 0210).
Wherein the UE measures a CBR related to the resource pool.  UE measures the CBR of the resource pool (Sections 0021, 0028, 0129, 0144, 0146, 0150, 0152, 0153, 0167, 0169, 0172, 0173, 0175, and 0176).  Refer to Sections 0002-0014 and 0126-0382.
…
	Zhang et al do not disclose a method of controlling transmission power of a sidelink signal by a UE in a wireless communication system supporting sidelink, the method comprising: …; … ; allocating a transmission power for the PSCCH including scheduling information of the second transmission resource for the PSSCH …
	Wu et al disclose in Section 0074 wherein BS schedules a PSCCH resource and/or a PSSCH (claimed “…including scheduling information of the second transmission resource for the PSSCH”) resources regarding the sidelink information via a PDCCH, and indicate transmission power of the PSCCH (claimed “allocating a transmission power for the PSCCH …”) and the PSSCH by using 1 bit in the DCI (claimed “controlling transmission power of a sidelink signal”).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include a method of controlling transmission power of a sidelink signal by a UE in a wireless communication system supporting sidelink, the method comprising: …; … ; allocating a transmission power for the PSCCH including scheduling information of the second transmission resource for the PSSCH … One would have been motivated to do so so that BS can schedule resources for the PSSCH and also determine a transmission power for the PSCCH to facilitate sidelink communication.
Zhang et al also do not disclose transmitting the PSCCH using a plurality of antenna units in the first transmission resource.
Zhang et al ‘877 disclose in Sections 0055, 0084, and 0088 wherein UE communicates sidelink signals with another UE, wherein sidelink signals include PSCCH signals.  For each UE, full power allocation is allocated to each antenna port of the UE, while using power splitting between the DM-RS antenna ports.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include transmitting the PSCCH using a plurality of antenna units in the first transmission resource.  One would have been motivated to do so that UE can communicate via sidelink signals including PSCCH signals using antenna.
	Zhang et al also do not disclose … wherein the UE performs a congestion control on the PSCCH based on the measured CBR …
	Wang et al disclose in Sections 0032, 0044, 0116, 0139, and 0157 UE and eNB determine the CBR, and then UE and eNB performs congestion control based on the determined CBR; wherein the system can be implemented on a PSCCH.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include … wherein the UE performs a congestion control on the PSCCH based on the measured CBR …  One would have been motivated to do so so that UE can control congestion of PSCCH based on CBR, thereby ensuring optimal communication quality.
	Zhang et al also do not disclose wherein the UE calculates required power for each of the plurality of antenna units based on a power loss of each of the plurality of antenna units; and determines reference transmission power based on the required powers; and wherein the UE allocates the transmission power to each of the plurality of antenna units based on the reference transmit power and the required powers.
	Bassiri et al disclose in Sections 0030, 0064, and 0136 wherein a node calculates the required power at each of the antennas, wherein the required power is based on the power loss of each of the antennas (claimed “UE calculates required power for each of the plurality of antenna units based on a power loss of each of the plurality of antenna units”).  Tujkovic et al disclose in Figures 1-5 and Sections 0019-0046 that UE 220 allocates power among antenna Ant1-Ant3 of UE 220; Sections 0032 and 0040: the power can be allocated amongst any number of the antennas Ant1-Ant3, wherein the number is dependent upon the target transmission power level (claimed “determines reference transmission power…”), and the power rating of the power amplifiers PA1-PA3 associated with each of the antennas Ant1-Ant3; so the allocated power to antennas Ant1-Ant3 is based on the target transmission power (claimed “UE allocates the transmission power to each of the plurality of antenna units based on the reference transmit power…”).  Also, Huang et al disclose in Sections 0054-0057 and 0086-0087 wherein the minimum received power requirement (claimed “UE calculates required power…”) is determined, and then a target transmitting power is determined based on the maximum coupling loss and the determined minimum received power requirement (claimed “determines reference transmission power based on the required powers; and wherein the UE allocates the transmission power to each of the plurality of antenna units based on the reference transmit power and the required powers.”).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein the UE calculates required power for each of the plurality of antenna units based on a power loss of each of the plurality of antenna units; and determines reference transmission power based on the required powers; and wherein the UE allocates the transmission power to each of the plurality of antenna units based on the reference transmit power and the required powers.  One would have been motivated to do so so to allocate power to a plurality of antenna based on a reference transmission power and required power, thereby ensuring optimal power at the antennae.
Referring to claim 17, Zhang et al disclose in Figures 1-18 an apparatus for controlling … a sidelink signal in a wireless communication system supporting sidelink, the apparatus comprising: 
A transceiver (not shown but UE must have a transceiver to transmit/receive signals).
A processor (not shown but UE must have a processor to perform UE functions) coupled to the transceiver.
Wherein the processor is configured to control transceiver to receive configuration information for a resource pool for the sidelink signal, select a first transmission resource for a PSCCH in the resource pool, select a second transmission resource for a PSSCH in the resource pool, … , and transmit the PSCCH … in the first transmission resource.
Wherein the processor measures a CBR related to the resource pool, …
…
Zhang et al do not disclose an apparatus for controlling transmission power of a sidelink signal in a wireless communication system supporting sidelink, the apparatus comprising: ... ; … allocate a transmission power for the PSCCH including scheduling information of the second transmission resource for the PSSCH …
Zhang et al also do not disclose … transmit the PSCCH using a plurality of antenna units in the first transmission resource.
Zhang et al also do not disclose wherein the processor measures a CBR related to the resource pool, and performs a congestion control on the PSCCH based on the measured CBR.
Zhang et al also do not disclose wherein the processor calculates required power for each of the plurality of antenna units based on a power loss of each of the plurality of antenna units, and determines reference transmission power based on required powers, and wherein the processor allocates the transmission power to each of the plurality of antenna units based on the reference transmit power and the required powers.  Refer to the rejection of claim 1.  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2020/0314803 to Zhang et al in view of U.S. Publication No. 20190208476 to Wu et al in view of U.S. Publication No. 20190296877 to Zhang et al (Zhang ‘877) in view of U.S. Publication No. 20210289507 to Wang et al in view of U.S. Publication No. 20150382204 to Bassiri et al in view of U.S. Publication No. 20110223870 to Tujkovic et al in view of U.S. Publication No. 20190274150 to Huang et al, and in further view of U.S. Publication No. 20180152325 to Frank et al.
Zhang et al do not disclose wherein the transmission power allocated to each of the plurality of antenna units is equal.
Frank et al disclose in Section 0033 wherein the power allocated to each antenna is equal.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein the transmission power allocated to each of the plurality of antenna units is equal.  One would have been motivated to do so to allocate the same power to each antenna to simplify the system.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2020/0314803 to Zhang et al in view of U.S. Publication No. 20190208476 to Wu et al in view of U.S. Publication No. 20190296877 to Zhang et al (Zhang ‘877) in view of U.S. Publication No. 20210289507 to Wang et al in view of U.S. Publication No. 20150382204 to Bassiri et al in view of U.S. Publication No. 20110223870 to Tujkovic et al in view of U.S. Publication No. 20190274150 to Huang et al, and in further view of U.S. Patent No. 5528623 to Foster, Jr et al.
Zhang et al do not disclose wherein based on a difference between the required powers exceeding a predetermined threshold, the plurality of antenna units transmit a plurality of sidelink signals in time division.
Foster, Jr et al disclose in Abstract and Column 1 line 57 to Column 2 line 7 wherein the mode control unit changes the output frequency of the transmitter from a single frequency mode to a time division spread spectrum mode if the required power output level of the transmitter exceeds a first predetermined threshold.  Also, Zhang et al disclose in Sections 0055, 0084, and 0088 wherein UE communicates sidelink signals with another UE.  For each UE, full power allocation is allocated to each antenna port of the UE, while using power splitting between the DM-RS antenna ports.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein based on a difference between the required powers exceeding a predetermined threshold, the plurality of antenna units transmit a plurality of sidelink signals in time division.  One would have been motivated to do so to transmit signals in time division if the required transmission power exceeds a threshold.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2020/0314803 to Zhang et al in view of U.S. Publication No. 20190208476 to Wu et al in view of U.S. Publication No. 20190296877 to Zhang et al (Zhang ‘877) in view of U.S. Publication No. 20210289507 to Wang et al in view of U.S. Publication No. 20150382204 to Bassiri et al in view of U.S. Publication No. 20110223870 to Tujkovic et al in view of U.S. Publication No. 20190274150 to Huang et al, and in further view of U.S. Patent No. 20080188265 to Carter et al.
Zhang et al do not disclose wherein the reference transmission power is determined to be an average of the required powers.
Carter et al disclose in Sections 0052, 0060, and 0063 wherein a transmit power is based on an average required power.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein the reference transmission power is determined to be an average of the required powers.  One would have been motivated to do so so that the reference transmission power can be based on an average of the required power.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2020/0314803 to Zhang et al in view of U.S. Publication No. 20190208476 to Wu et al in view of U.S. Publication No. 20190296877 to Zhang et al (Zhang ‘877) in view of U.S. Publication No. 20210289507 to Wang et al in view of U.S. Publication No. 20150382204 to Bassiri et al in view of U.S. Publication No. 20110223870 to Tujkovic et al in view of U.S. Publication No. 20190274150 to Huang et al, and in further view of U.S. Publication No. 20030073463 to Shapira.
Zhang et al do not disclose wherein the plurality of antenna units are physically distributed to achieve diversity of transmission and reception directions.
Shapira discloses in Section 0074 wherein an antenna achieves diversity in the transmission and reception directions.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein the plurality of antenna units are physically distributed to achieve diversity of transmission and reception directions.  One would have been motivated to do so so antenna can achieve diversity in the transmission and reception directions to make the system more flexible.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2020/0314803 to Zhang et al in view of U.S. Publication No. 20190208476 to Wu et al in view of U.S. Publication No. 20190296877 to Zhang et al (Zhang ‘877) in view of U.S. Publication No. 20210289507 to Wang et al in view of U.S. Publication No. 20150382204 to Bassiri et al in view of U.S. Publication No. 20110223870 to Tujkovic et al in view of U.S. Publication No. 20190274150 to Huang et al, and in further view of U.S. Publication No. 20160242060 to Kakishima et al.
Zhang et al do not disclose wherein each of the plurality of antenna units corresponds to any one of an antenna panel, an antenna port, a TXRU, and an antenna element.
	Kakishima et al disclose in Section 0051 wherein a plurality of antenna correspond to one antenna port.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein each of the plurality of antenna units corresponds to any one of an antenna panel (not in reference; claim only requires “any one of” the limitations), an antenna port, a TXRU (not in reference; claim only requires “any one of” the limitations), and an antenna element (not in reference; claim only requires “any one of” the limitations).  One would have been motivated to do so since a plurality of antenna can be connected to an antenna port.

Allowable Subject Matter
Claims 4, 5, and 7-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 20030118082 to Ozluturk discloses in Figures 1-4 a method for adjusting the transmission power using the reference power, wherein the reference power exceeds the required power.  Refer to Sections 0017-0050.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124. The examiner can normally be reached M-F 12pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Christine Ng/
Examiner AU 2464
September 22, 2022